THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road l Munster, Indiana 46321 November 16, 2009 To Our Shareholders: As we enter the final few months of what has been the second consecutive difficult year for the U.S. economy and more specifically, the banking industry, I want to update you on our financial results and our progress towards our strategic goals and objectives.At the same time, I want to highlight the primary outcomes of the Board of Director’s annual Strategic Retreat which was held in late October. Strategic Board Retreat The annual Strategic Retreat focused on three key themes: · Assessing the Company’s progress towards its current strategic goals and objectives; · Evaluating the economic and regulatory environment moving forward; and · Reviewing a wide variety of strategic alternatives for the Company’s future. The Board of Directors reiterated its vision of CFS Bancorp, Inc. and Citizens Financial Bank as a community-oriented financial institution serving the needs of its core northwest Indiana and southwest suburban Chicago markets.The Board also reconfirmed its intent that the Company pursue the current Strategic Growth and Diversification Plan.Noting the current industry-wide expectations for a slow, gradual economic recovery, increased regulatory scrutiny, and anticipated higher future capital requirements for insured depository institutions, the Board articulated that the operating environment over the next few years is likely to remain unforgiving and characterized by both unforeseen threats and opportunities.In light of this, the Board has elected to further examine a number of potential strategic alternatives, such as: · Expanding the franchise; · Raising additional capital to further strengthen regulatory capital ratios and facilitate growth;and/or, · Exploring business combinations with desirable strategic and financial attributes. To assist the Board and our management team in this examination, we have retained David D.
